Citation Nr: 0404758	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  94-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Wolff-Parkinson-
White (WPW) syndrome.  

2.  Entitlement to service connection for coronary artery 
disease (CAD).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from January 1960 to August 
1964.  This appeal arose from a June 1992 rating action of 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office, which denied entitlement to the 
benefits sought.  In August 1997, the Board of Veterans 
Appeals (Board) issued a decision which upheld the RO 
decision denying service connection.  The appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), and on December 28, 1998, the Court vacated 
the Board's August 1997 decision and remanded the case to the 
Board for further action consistent with the Court's Order, a 
copy of which is part of the claims file.  

In August 1999 and again in July 2000, the Board remanded 
this case to the RO for further evidentiary development.  
Following this development, the Nashville, Tennessee RO, 
which now has jurisdiction of this case, issued a decision in 
October 2001 which continued the denial of the benefits 
sought on appeal.  The case was returned to the Board for 
further action.  In March 2003, the Board denied the 
veteran's claims.  

The veteran appealed to the Court, and on December 5, 2003, 
the Court vacated the Board's decision and remanded the case 
to the Board for further action consistent with the Court's 
Order.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence. See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  A pivotal question in this appeal is whether the 
veteran's WPW syndrome is a congenital disease, for which 
service connection my be granted if it is first manifested in 
service, or if it is a congenital defect, for which service 
connection may not be granted.  See, 38 C.F.R. §§ 3.303(c), 
4.9 (2003) (which stipulates that mere congenital or 
developmental defects, absent, displaced, or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes).  See also, e.g., VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) & 38 C.F.R. §§ 3.303(c), 3.306 (2003) (which, 
according to the VA General Counsel, stipulate that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations).  The Board notes that 
the record contains two medical opinions.  On VA examination 
in January 2001, the examiners found that the veteran's WPW 
syndrome was congenital in nature and pre-existed service 
entrance.  In an October 2002 letter, a private examiner 
stated that the WPW syndrome was not a defect, but was a 
disease entity.  It has been argued that complete rationale 
and objective evidence for the examiners' conclusions was not 
provided. 

In view of the above, the case is hereby REMANDED  to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule a VA 
examination of the veteran by a panel of 
two board certified cardiologists who 
have not previously examined the veteran, 
in order to determine the current nature, 
extent, etiology, and correct diagnosis 
of any cardiac or cardiovascular 
disability found present.  The examining 
cardiologists must review the veteran's 
complete medical records , including his 
service medical records, as well as his 
employment history, prior to their 
examinations.  A copy of this remand must 
also be made available to the examiners.  
The examiners are particularly requested 
to review and comment upon the October 
2002 letter from the private examiner 
noted above.  All necessary and 
appropriate diagnostic tests and 
procedures should be performed, and the 
findings reported in detail.  If Wolff- 
Parkinson-White syndrome is diagnosed, 
the examiners should express their 
medical opinions, based upon their review 
of the record and examinations, as to 
each of the following questions:  Is the 
veteran's Wolff-Parkinson-White syndrome 
congenital in nature and etiology?  In 
standard medical terminology, and giving 
words their ordinary meaning, does Wolff- 
Parkinson-White syndrome represent a 
disease process or a defect in the 
structure or function of the heart, i.e., 
disease or defect?  The examiners must 
provide a complete explanation for the 
conclusion drawn in this regard.  Does 
the single documented episode of 
tachycardia demonstrated during active 
service [August 5, 1964] and associated 
with Wolff-Parkinson-White syndrome 
represent a chronic increase in the 
severity of the underlying condition, as 
contrasted to symptoms, based upon the 
evidence prior to, during, and after 
service?  Do the August 5, 1964, symptom 
report and clinical findings demonstrate 
an increase in disability other than that 
which is due to the natural progress of 
the underlying condition?  Does the 
medical record reflect any superimposed 
disease or injury in addition to Wolff-
Parkinson- White syndrome during the 
veteran's period of active service?  
Based upon the entire record, what is the 
earliest date that an increase in the 
severity of the veteran's Wolff-
Parkinson-White syndrome can be 
clinically documented?  If present, what 
is the earliest date that the clinical 
presence of coronary artery disease can 
be clinically documented?  A complete 
fully documented rationale must accompany 
all medical opinions provided.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




